REASONS FOR ALLOWANCE
Claims 1-5 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a process of producing a hydrogenated conjugated diene polymer latex comprising continuously feeding the latex to a centrifuge machine and continuously performing a centrifugation operation wherein the removal step the feed rate is 0.5 to 15 m3/hour and the centrifugal force is adjusted to 200 to 10,000 G.
Claims 4-5 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Kawanaka (WO 03/085008) (citations are made to the attached translation), Cines (US 2,845,406), Ziegenhain (US 4,254,287), Buding (US 4,647,627), Tsaing (US 5,073,621), and Xiaojin (CN 101333264) (citations are made to the attached translation).
Kawanaka teaches a process for recovering a hydrogenation catalyst comprising the steps of hydrogenating a polymer using a platinum group catalyst, oxidizing the catalyst with an oxidizing agent, complexing the oxidized catalyst, and recovering the catalyst in a recovery step (abstract). Kawanaka teaches the complexing agent includes dioximes and that the separation step includes concentric separation. Kawanaka fails to teach continuous centrifugation and Kawanaka fails to teach the feed rate and force of the centrifugation.
Cines teaches removal of catalysts from hydrogenated butadiene polymers where the feed rate is 150 ml/minute, corresponding to 0.009 m3/hr, and operated at 60,000 G (col. 4, ln. 17-40). 
Ziegenhain teaches the removal of catalysts using centrifugation (abstract) where the centrifuge is operated at about 10,000 G and a feed rate of 25 ml/minute, corresponding to 0.0015 m3/hr (col. 4, ln. 1-3). Ziegenhain falls outside the scope of the instant claims because Ziegenhain fails to teach the claimed feed rate and because Ziegenhain fails to teach platinum catalysts and hydrogenation of conjugated diene polymers.
Buding teaches hydrogenation of acrylonitrile/butadiene polymers with palladium followed by centrifugation to remove the catalyst. Buding fails to teach the claimed feed rate and centrifugal force.
Tsiang teaches a process for removing a Group VIII metal hydrogenation catalyst by oxidizing the catalyst, contacting with a complexing agent, and separating out the catalyst residue (abstract). Tsiang teaches using centrifuges to separate solids from liquids. Tsiang falls outside the scope of the claims because Tsiang fails to teach the claimed feed rate and centrifugal force
Xiaojin teaches removing a hydrogenation catalyst after hydrogenation of an unsaturated polymer (abstract) using centrifugal separation (¶ 14) which includes a rotation speed of 100 to 15,00 RPM (¶ 31). Xiaojin falls outside the scope of the claims because Xiaojin fails to teach continuous centrifugation and Xiaojin fails to teach the feed rate. Additionally, Xiaojin fails to teach a insoluble complex formation step as required by claim 1.

Because a process of producing a hydrogenated conjugated diene polymer latex comprising continuously feeding the latex to a centrifuge machine and continuously performing 3/hour and the centrifugal force is adjusted to 200 to 10,000 G of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764